Citation Nr: 0304916	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee sprain.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, right forearm, fingers, muscle 
group VIII.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions. 

2.  The veteran's PTSD primarily manifests as depression, a 
restricted or flat affect, anxiety, sleeping difficulties, 
nightmares, flashbacks and intrusive thoughts of Vietnam, an 
avoidance of crowds, a lack of feelings for others, anger 
outbursts and occasional panic attacks, and causes moderate 
impairment in occupational and social functioning. 

3.  The veteran's right knee disability is mildly disabling 
due to pain and limitation of motion, but does not cause 
instability.   

4.  Residuals of the veteran's right forearm and finger 
disability include two asymptomatic, well-healed scars, pain 
in the forearm and mild tenderness in the right fingers and 
cause, at most, slight to minimal limitation of the forearm 
and moderate limitation of the right fingers. 

5.  The veteran's right ankle disability primarily manifests 
as tenderness, moderate limitation of motion with pain and 
edema, and causes mild to moderate impairment. 

6.  None of the veteran's disabilities, alone, is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

7.  The veteran has completed at least one year of college 
and worked for 19 years for the U.S. Army Corps of Engineers; 
he reportedly last worked fulltime sometime between 1990 and 
1992. 

8.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling; residuals of a right knee sprain, 
evaluated as 10 percent disabling; residuals of a gunshot 
wound, right forearm, fingers, muscle group VIII, evaluated 
as 10 percent disabling; residuals of a right ankle sprain, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; a scar, fragment wound, chin, evaluated as 
noncompensable; and impaired hearing, bilateral, evaluated as 
noncompensable.  A combined disability evaluation of 70 
percent has been in effect since June 1997.  

9.  The veteran's service-connected disabilities are 
sufficiently severe as to hinder the veteran from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.126-4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right knee sprain have not 
been met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257 (2002).  

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a gunshot wound, right 
forearm, fingers, muscle group VIII, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5308 
(2002).  

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right ankle sprain have not 
been met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2002).  

5.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.18 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to evaluations in excess of 50 percent for PTSD, in 
excess of 10 percent for a right knee disability, in excess 
of 10 percent for a right forearm and finger disability, and 
in excess of 10 percent for a right ankle disability, and 
whether he is entitled to a TDIU.  In a rating decision dated 
November 1998, the RO denied the veteran entitlement to these 
benefits, and thereafter, the veteran appealed the RO's 
decision.  

While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Further, 
during the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in its previous decision 
issued in April 2002, the Board informed the veteran of the 
change in the law.  In addition, as explained in greater 
detail below, the VA, via the Board and the RO, undertook all 
development necessary to comply with the notification and 
assistance requirements of the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
August 2002, the Board informed the veteran that all evidence 
relevant to his appeal needed to be obtained.  The Board 
advised the veteran to submit such evidence to the Board or 
to identify the specific name and address of any individual 
or facility that had custody of such evidence so that the 
Board could obtain and associate that evidence with the 
claims file.  The Board requested the veteran to complete the 
enclosed forms authorizing release of his private medical 
records to the Board, or alternatively, to obtain the records 
and send them to the Board.   

In addition, in a rating decision dated November 1998, a 
letter notifying the veteran of that decision, a statement of 
the case issued in June 1999, and supplemental statements of 
the case issued in March 2000 and June 2000, the RO informed 
the veteran of the reasons for which his claims had been 
denied and of the evidence still needed to substantiate his 
claims, notified him of all regulations pertinent to his 
claims, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claims.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claims, including VA treatment 
records and statements from private physicians, and since 
then, the veteran has not identified any other outstanding 
evidence that needs to be secured.  The RO and the Board also 
developed the medical evidence to the extent necessary to 
decide equitably the veteran's claims.  After the veteran 
filed claims for increased evaluations for the disabilities 
at issue in this appeal, the RO and the Board afforded the 
veteran VA examinations, during which examiners discussed the 
severity of the veteran's disabilities.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

I.  Increased Evaluations

The veteran seeks increased evaluations for his psychiatric, 
right knee, right forearm and fingers, and right ankle 
disabilities.  He alleges that the evaluations currently 
assigned these disabilities do not accurately reflect the 
severity of his psychiatric, right knee, right forearm and 
fingers, and right ankle symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the 
minimum compensable evaluation for the joint.  38 C.F.R. § 
4.59 (2002).

A.  PTSD

In this case, the RO initially granted the veteran service 
connection for PTSD by rating decision dated March 1993.  The 
RO assigned this disability an evaluation of 10 percent, 
effective from January 29, 1993.  By rating decisions dated 
May 1994 and November 1997, respectively, the RO increased 
the evaluation assigned the veteran's PTSD to 30 percent, 
effective from October 29, 1993, and to 50 percent, effective 
from June 17, 1997.  In June 1998, the veteran filed a claim 
for increased evaluations for his service-connected 
disabilities.  By rating decision dated November 1998, the RO 
continued the 50 percent evaluation assigned the veteran's 
PTSD.

The RO evaluated the veteran's PTSD pursuant to DC 9411.  
Under 38 C.F.R. 
§ 4.130, DC 9411, a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2002).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.

In written statements submitted during the pendency of this 
appeal and during a videoconference hearing held before the 
undersigned Board Member in September 2001, the veteran 
asserted that his PTSD had worsened and was causing increased 
mental anguish and deterioration in his social, occupational 
interpersonal functioning.  For the reasons noted below, 
based on the above criteria, the Board finds that the 
veteran's PTSD disability picture more nearly approximates 
the criteria for the 50 percent evaluation that is currently 
assigned pursuant to DC 9411. 

As previously indicated, the veteran had active service from 
March 1969 to November 1970.  During this time period, he did 
not express any psychiatric complaints and examiners noted no 
psychiatric abnormalities.  

Following discharge to 1992, the veteran did not complain of, 
or seek treatment for, PTSD.  Rather, he first expressed 
psychiatric complaints in a written statement received in 
January 1993.  Therein, he indicated that he was nervous, had 
nightmares, sleeping difficulties and flashbacks, could not 
tolerate crowds, had lost multiple jobs and failed in his 
marriage due to PTSD.  

During a VA PTSD examination conducted in March 1993, an 
examiner confirmed that the veteran had PTSD and 
characterized the disability as mildly severe.  The examiner 
based his diagnosis on the veteran's report of sleeping 
difficulties, irritability and angry outbursts, and on 
findings that the veteran was hypervigilant and a loner, and 
had an exaggerated startle response, recurrent and intrusive 
distressing recollections, nightmares and flashbacks of 
Vietnam, an inability to recall all Vietnam memories, and 
little interest in outside activities.  The examiner noted 
that the veteran divorced his first spouse in 1975, married 
his second spouse in 1977, and worked for the United States 
Corps of Engineers from 1973 to 1992, when he hurt his back.  
He also noted that the veteran was alert, oriented and in 
good contact, but not particularly anxious or depressed, and 
had spontaneous, relevant and coherent stream of thought, 
affect that was appropriate to thought content, and intact 
memory and sensorium.  He assigned the veteran's PTSD Global 
Assessment of Functioning (GAF) scores of 65 (past year and 
current).  

During a VA PTSD examination conducted in March 1994, an 
examiner again confirmed that the veteran had PTSD, but on 
this date, characterized the disability as moderately severe.  
The examiner based his diagnosis on the veteran's report of 
sleeping difficulties, irritability, angry outbursts, a short 
attention span, an inability to be close to his family, and 
depression, and on findings that the veteran had some 
blunting of his affect, was hypervigilant and somewhat 
depressed, and had an exaggerated startle response, recurrent 
and intrusive distressing recollections, nightmares and 
flashbacks of Vietnam.  The examiner noted that, since the 
last examination, the veteran had tried to find employment, 
but once the prospective employers found out that the veteran 
was last terminated due to a bad back, they would not hire 
him.  The examiner also noted that the veteran kept busy 
working around the house, tending to his livestock, being an 
active member of Disabled American Veterans, the Masonic 
Lodge and his church.  The examiner indicated that the 
veteran was alert, oriented and in good contact, had 
spontaneous, relevant and coherent stream of thought and no 
thinking disorder.  He assigned the veteran's PTSD GAF scores 
of 60 and 65 (past year and current).

During a VA PTSD examination conducted in September 1995, an 
examiner diagnosed PTSD and indicated that, although the 
veteran had been attending therapy and taking medication, 
this treatment had not stabilized appreciably his 
difficulties with emotions.  On this date, the veteran 
reported nervousness, a tendency to avoid crowds and noisy 
situations, some periods of poor motivation, nightmares once 
weekly, a startle response, but less irritability and fitful 
sleep.  He also reported that, although he was a loner, he 
did visit a few friends.  The examiner noted that the veteran 
was cooperative and spontaneous, not appreciably anxious, and 
oriented times three, and had no hallucinations or delusions, 
good judgment and perception.  He assigned the veteran's PTSD 
a GAF score of 60.

On at least one occasion during outpatient treatment rendered 
from 1995 to 1996, examiners attributed the following 
symptomatology to the veteran's PTSD: sleeping difficulties 
and a sad affect,   They also noted that the veteran was 
alert and oriented times three and had no thought disorder or 
suicidal or homicidal ideation.  On other occasions in 1995 
and 1996, examiners attributed the veteran's psychiatric 
symptomatology to depression.  

During a VA PTSD examination conducted in August 1997, an 
examiner indicated that the veteran's PTSD had slightly 
progressed and was mildly to moderately disabled, warranting 
a GAF score of 55.  The examiner based his conclusions on the 
veteran's report of decreased sleep and increased nightmares, 
flashbacks and intrusive thoughts.  He also based his 
conclusions on the following objective findings: good eye 
contact and no expressive mannerisms, a slightly hostile 
affect and depressed and angry mood, intrusive thoughts and 
flashbacks, an intact memory to immediate, recent and remote 
events, difficulty with attention and concentration, in touch 
with reality with no delusions or illusions, suicidal or 
homicidal ideation, or auditory or visual hallucinations, 
good insight and judgment, and clear and coherent speech with 
no blocking, flight of ideas and no loosening of 
associations, tangentiality or circumstantiality.

During outpatient treatment rendered in 1998, examiners noted 
that the veteran was alert, oriented times three, pleasant 
and relaxed, and had a stable mood and an appropriate affect 
and no thought disorder or suicidal or homicidal ideation.  
In March 1998, an examiner noted that the veteran's PTSD was 
doing better and that the veteran was less irritable and had 
greater motivation.

During a VA PTSD examination conducted in October 1998, an 
examiner noted improvement since the veteran had been 
prescribed a new medication and attributed a GAF score of 75 
to his PTSD and depressive disorder, not otherwise specified.  
He also noted that, while the veteran quit working in 1992, 
he did so because of a neck and back injury, rather than a 
psychiatric disorder.  On this date, the veteran reported 
that he and his spouse cared for his mother, who lived next 
door.  He also reported that he was fairly active, raising 
animals, attending church twice weekly, visiting town and 
chatting with people.  The examiner noted that the veteran 
was calm, polite and relaxed, related well, was not 
hyperaroused or anxious, had fairly good facial expressions, 
good comprehension and interaction, well organized thought 
processes, no evidence of delusions, paranoia, suicidal or 
homicidal ideation, auditory or visual hallucinations, 
obsessions, compulsions, panic attacks, phobias, mania, or 
concrete thinking and good memory for recent and remote 
events.

In October 1999, the veteran reported to a new VA mental 
health clinic for treatment.  He indicated that he continued 
to have sleep problems, temper outbursts, a loss of emotions 
and anger as a result of his PTSD.  In a written statement 
received in March 2000, the veteran's spouse indicated that 
the veteran's temper had progressed. 

During a VA psychiatric examination conducted in May 2000, an 
examiner noted that there had been a mild deterioration in 
the veteran's social, occupational and interpersonal 
functioning since his October 1998 examination.  He 
attributed a GAF score of 70 to the veteran's PTSD based on 
the following objective findings: recurrent nightmares and 
flashbacks, avoidance of thoughts and feelings associated 
with Vietnam, restricted range of affect, markedly diminished 
interest in social activities, hypervigilance, sleeping 
difficulties, irritability and anger outbursts, and 
difficulty concentrating.  

During a VA PTSD examination conducted in September 2002, an 
examiner noted that the veteran had been receiving outpatient 
mental treatment, including medication management for 
depression and anxiety.  The veteran reported depression, 
sleeping difficulties, nightmares, avoidance of crowds, a 
lack of feelings for others, intrusive thoughts and 
flashbacks of Vietnam, panic attacks when aggravated, and 
anger.  He also reported that he attended church and 
occasionally visited town and had no suicidal plan or intent.  
The examiner noted that the veteran was oriented to time, 
place, person and situation, had appropriate behavior, no 
evidence of a thought disorder or psychosis, a flat affect 
and mood, average insight, judgment and reasoning, goal-
directed speech and language, and unimpaired impulse control, 
and was depressed.  He attributed a GAF score of 55 to PTSD 
and major depression and indicated that the score represented 
moderate symptoms, including a flat affect, occasional panic 
attacks, and moderate difficulty in social and occupational 
functioning.  He opined that the veteran was unlikely to work 
again.  He based this opinion on the fact that the veteran 
had completed an air conditioning repair course, but, due to 
difficulties getting along with the public, did not then look 
for a job.  The examiner indicated that the veteran's social 
relationships with those with whom he was familiar appeared 
to be fairly good, but that the veteran did not like to be 
around individuals he did not know.  

The above evidence establishes that, since the RO service 
connected the veteran for PTSD in 1992, his PTSD has 
worsened, but not to such a significant extent the disability 
would be considered more than moderately disabling.  Since 
the veteran filed his claim for an increased evaluation in 
June 1998, his PTSD has primarily manifested as depression, a 
restricted or flat affect, anxiety, sleeping difficulties, 
nightmares, flashbacks and intrusive thoughts of Vietnam, an 
avoidance of crowds, a lack of feelings for others, anger 
outbursts and occasional panic attacks.  

Moreover, most recently, an examiner indicated that these 
symptoms cause, at most, moderate impairment in the veteran's 
occupational and social functioning. According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted at 38 C.F.R. §§ 
4.125, 4.130 (2002), a GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 indicates that, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Based on 
these definitions, it is clear that, by assigning GAF scores 
ranging from 55 to 75, other examiners agree that the 
veteran's PTSD is, at most, moderately disabling.  

These findings satisfy the criteria for a 50 percent 
evaluation for PTSD under 38 C.F.R. § 4.130, DC 9411.  They 
do not satisfy the criteria for a 70 percent evaluation, 
however, because according to the medical findings of record, 
the veteran's PTSD does not cause deficiencies in most areas, 
such as work, school, family relations, judgment, thinking or 
mood.  With regard to deficiencies in work, most examiners 
have indicated that, although the veteran is not working, he 
quit his last job due to back, not psychiatric, problems.  
Most recently, an examiner indicated that the veteran was 
unlikely to work again due, in part, to the fact that he did 
not get along with the public.  However, that examiner then 
indicated that the veteran's PTSD caused only moderate 
difficulty in occupational functioning.  With regard to 
deficiencies in family relations, the veteran has reported 
being estranged from some family members, but he has also 
reported being married to the same spouse for many years.  In 
addition, although some examiners have noted that the veteran 
had deficiencies in mood, none have noted that he had 
deficiencies in judgment or thinking.  

Finally, the veteran has been shown to have good personal 
appearance and hygiene, has more often than not denied 
suicidal ideation and has admitted that he only occasionally 
has panic attacks.  As well, he has admitted that he has some 
social relationships with individuals in town.  No examiner 
has noted obsessional rituals, abnormal speech or near-
continuous panic, and one examiner indicated that the 
veteran's impulse control was unimpaired.   

B.  Residuals of a Right Knee Sprain

In this case, the RO initially granted the veteran service 
connection for a right knee strain by rating decision dated 
September 1992.  The RO assigned this disability an 
evaluation of 10 percent, effective from April 28, 1992, and 
this evaluation has since remained in effect. 

The RO evaluated the veteran's right knee disability pursuant 
to DC 5257.  Under 38 C.F.R. § 4.71a, DC 5257, which governs 
ratings of impairments of the knee, a 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee and a 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  Knees may also be evaluated under 
38 C.F.R. § 4.71a, DCs 5256, 5260 and 5261 (2002), which 
provide that an evaluation in excess of 10 percent may be 
assignable if the evidence establishes that the veteran has 
ankylosis of the knee, flexion of the leg limited to at least 
30 degrees or extension of the leg limited to at least 15 
degrees.  

If osteoarthritis of the knee is diagnosed, the knee 
disability may be evaluated under 38 C.F.R. § 4.71a, DC 5003 
(2002).  DC 5003 provides that degenerative arthritis 
9hypertrophic or osteoarthritis) established by x-ray 
findings shall be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, an evaluation of 10 percent is for 
application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In this case, DCs 5260 and 5261 are appropriate for the joint 
involved.  These codes provide that a 10 percent evaluation 
is assignable for extension of the leg limited to 10 degrees 
and flexion of the leg limited to 45 degrees.  A 20 percent 
evaluation is assignable for extension of the leg limited to 
15 degrees and flexion of the leg limited to 30 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261 (2002).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOPGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

During a videoconference hearing held before the undersigned 
Board Member in September 2001, the veteran asserted that, 
because he has pain and instability of his right knee and was 
diagnosed with right knee osteoarthritis during a VA 
examination conducted in May 2000, he is entitled to separate 
evaluations for right knee arthritis and instability under 
the aforementioned GC opinions..  For the reasons noted 
below, based on the above criteria, the Board finds that the 
veteran's right knee disability picture more nearly 
approximates the criteria for the 10 percent evaluation that 
is currently assigned.

The veteran did not complain of, or receive treatment for, a 
right knee disorder during active service.  He first 
mentioned problems with his right knee during a VA joints 
examination conducted in June 1992.  On that date, he 
indicated that his service-connected right ankle disability 
was causing an antalgic gait, which in turn was causing 
increased stress on his right knee.  The examiner noted 
bilateral crepitus of the patella on flexion and extension.  
He diagnosed, in pertinent part, increased stress and strain 
of the right knee.

During a VA joints examination conducted in April 1994, the 
veteran reported that he had frequent swelling in his right 
knee and that his right knee gave way when he walked.  He 
indicated that cold weather, standing for periods of time and 
walking up steps exacerbated this problem.  The examiner 
noted no swelling, deformity or impairment of the knee.  The 
veteran had flexion of the right knee to 100 degrees and 
extension of the right knee to 180 degrees.  X-rays of the 
right knee were normal.  The examiner diagnosed history of 
right knee sprain - negative evidence. 

The veteran underwent another VA joints examination in July 
1997, but on that date, he did not express complaints 
associated with his right knee and the examiner did not note 
any right knee abnormalities.  In addition, when testing the 
veteran's gait, the examiner noted no instability.  

During a VA general medical examination conducted in August 
1998, the veteran reported that he injured his right knee 
when he jumped out of a helicopter in service.  He indicated 
that, since then, he had pain, stiffness and locking in the 
right knee.   He also indicated that his right leg 
occasionally gave out, but he was not sure if that was due to 
his service-connected right ankle disability or his right 
knee problems.  He reported that, at the end of a day, he 
noticed that his right knee was fatigued.  The examiner noted 
no joint effusion, medial or lateral instability or sensory 
deficits; negative anterior and posterior drawer tests; and 
flexion of the knee from 0 to 101 degrees or to 122 degrees 
with pain on pushing.  X-rays of the right knee were normal.  
The examiner diagnosed a chronic right knee sprain with 
moderate functional loss in the right knee.  

During a VA general medical examination in May 2000, the 
veteran reported pain, stiffness, swelling, weakness and 
instability of the right knee.  He also reported that he 
tired of walking easily due to pain and lack of endurance 
secondary to his right ankle and knee problems.  He indicated 
that he did not use a cane for walking, but that overuse of 
his right ankle and knee joints caused flare-ups.  The 
examiner noted that the appearance of the knee joints were 
within normal limits.  He also noted that there was no 
prosthesis; negative drawer and McMurray's tests; some 
limitation of motion of the right knee, including flexion 
from 0 to 100 degrees with pain starting at 90 degrees; no 
ankylosis; and no additional limitation due to pain, fatigue, 
weakness, lack of endurance or incoordination.  X-rays of the 
right knee revealed early degenerative osteoarthritis.  The 
examiner diagnosed that disease as well as moderate 
limitation.  He indicated that this limitation would affect 
his usual occupation, but not his daily activities.  

During a VA general medical examination in August 2002, the 
veteran reported that his right knee was sore and painful and 
occasionally gave way, popped and became swollen.  He 
indicated that he did not use braces or wear crutches and had 
not undergone knee surgery.  The examiner noted that the 
veteran walked with a slight limp, but did not use walking 
aids.  He noted crepitation of the right knee on repetitive 
movement, but no swelling, edema, instability, weakness or 
tenderness.  The veteran had flexion of the right knee from 0 
to 110 degrees without pain and to 130 degrees with pain.  He 
was able to walk and stand on his toes and heels and to squat 
halfway.  The examiner diagnosed mild degenerative joint 
disease of the right knee with zero to mild functional loss 
due to pain.  

The above evidence establishes that the veteran's right knee 
disability is disabling due to demonstrated pain and 
limitation of motion.  However, the demonstrated degree of 
such findings essentially satisfies the criteria for a 10 
percent evaluation for a right knee disability under 38 
C.F.R. § 4.71a, DC 5003.  They do not satisfy the criteria 
for an evaluation in excess of 10 percent, however, because 
this evidence does not include a finding that the veteran's 
right knee causes extension limited to 15 degrees, flexion 
limited to 30 degrees, or ankylosis.  In addition, there is a 
medical opinion indicating that the veteran's right knee 
disability causes no additional limitation due to pain, 
fatigue, weakness, lack of endurance or incoordination, which 
precludes a higher evaluation under 38 C.F.R. §§ 4.40, 4.45.  
Finally, the evidence does not establish entitlement to a 
separate evaluation for arthritis and instability.  Although 
examiners have noted osteoarthritis of the  right knee and 
the veteran has testified that he wears an athletic support 
brace on his right knee, all examiners have indicated that 
the veteran has no right knee instability.  

C.  Residuals of a Gunshot Wound, Muscle Group VIII

The RO initially granted the veteran service connection for a 
gunshot wound of the right forearm and fingers, muscle group 
VIII, by rating decision dated March 1971.  The RO assigned 
this disability an evaluation of 10 percent, effective from 
November 10, 1970, and this evaluation has since remained in 
effect.  

The RO evaluated the veteran's right forearm and finger 
disability pursuant to DC 5308.  Under 38 C.F.R. § 4.73, DC 
5308 (2002), which governs ratings of injuries to muscle 
group VIII, a 10 percent evaluation is assignable for 
moderate muscle injury to the dominant and nondominant sides.  
A 20 percent evaluation is assignable for moderately severe 
muscle injury to the dominant and nondominant sides and for 
severe muscle injury to the nondominant side.  A 30 percent 
evaluation is assignable for severe muscle injury to the 
dominant side.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2002).  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e) (2002).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2002).  
Disabilities rated under DCs 5301 to 5323 are to be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. 
§ 4.56(d) (2002).

Slight disability of the muscles consists of a simple muscle 
wound without debridement or infection.  A history with 
regard to this type of injury should include a superficial 
wound with brief treatment and no cardinal signs or symptoms 
of muscle disability.  Objective findings should include a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1) (2002).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 
§ 4.56 (d)(2) (2002).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or  normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (2002).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4) 
(2002).

During a videoconference hearing held before the undersigned 
Board Member in September 2001, the veteran asserted that he 
was right-hand dominant.  He also asserted that he had 
weakness, fatigue and pain in his right forearm, which 
worsened when the weather changed, numbness in his fingers, 
and decreased grip strength.  For the reasons noted below, 
based on the above criteria, the Board finds that the 
veteran's right forearm and finger disability picture more 
nearly approximates the criteria for the 10 percent 
evaluation that is currently assigned.

The veteran sustained fragment wounds to the right forearm 
and two right fingers during active service in April 1970.  
This wound necessitated the removal of fragments from the 
fingers, but one fragment in the arm could not be removed.  
On separation examination in November 1970, no abnormalities 
related to the wound were noted.  

During a VA examination conducted in January 1971, an 
examiner noted that the veteran had residuals of the wound, 
including a scar on the upper portion of the right forearm 
and moderate pressure pain.  The examiner also noted that the 
veteran had no limitation of motion of the right elbow or 
hand.  In March 1971, a private physician indicated that the 
veteran had to have the metal removed from his right forearm 
as it was causing pain and nerve damage.   

During VA outpatient treatment rendered in 1977, the veteran 
continued to complain of pain and numbness in his right 
forearm and fingers.  He underwent physical therapy, during 
which it was determined that the veteran had neuritis 
secondary to trauma, ulnar nerve, secondary to shrapnel wound 
with a sensory deficit only.  In August 1977, an examiner 
noted a small, five millimeter, superficial scar where the 
shrapnel entered and another one-centimeter surgical scar 
where an examiner attempted unsuccessfully to remove 
shrapnel.  He also noted that the veteran had no limitation 
of motion, no hypesthesia over the upper extremities, and no 
increased heat, redness or swelling.  X-rays of the right 
forearm showed a small, square metallic foreign body lying 
lateral and superior in the soft tissue of the upper third of 
the forearm.  X-rays of the right elbow, shoulder, wrist and 
hand revealed no other abnormalities.  

During a VA muscles examination in June 1992, the veteran 
indicated that he was left-handed and was stiff at the elbow.  
The examiner noted a painful right elbow with decreased 
senses in the fingers, range of motion from 0 to 130 degrees, 
extension 5 degrees short of 0 degrees, rotation from 0 to 5 
degrees, palmar flexion 5 degrees short of full, atrophy, a 
one-inch scar, ulnar nerve damage secondary to trauma, 
decreased strength and pain.  An EMG showed no evidence of 
ulnar neuropathy.  The examiner diagnosed a gunshot wound of 
the right forearm, medial, with traumatic arthritis of the 
elbow with ulnar nerve distribution of neuropathy and painful 
range of motion, including rotation, of the right elbow.  

During a VA hand, thumb and fingers examination conducted in 
April 1994, the veteran reported finger stiffness exacerbated 
by cold weather and alleviated by medication.  The examiner 
noted good range of motion, negative anatomical and 
functional defects and a normal ability to grasp objects.  X-
rays of the right hand were normal while x-rays of the right 
elbow showed a metallic foreign body in the soft tissues of 
the forearm approximately 9.5 centimeters distal to the elbow 
joint.  The examiner diagnosed history of right hand and 
forearm shrapnel wound without residuals.

The veteran underwent another VA joints examination in July 
1997, but on that date, he did not express complaints 
associated with his right forearm and fingers disability and 
the examiner did not note any right forearm or finger 
abnormalities. 

During a VA general medical examination conducted in August 
1998, the veteran reported that his right forearm ached 
especially during weather changes.  He also reported good 
strength and vascular and motor function.  The examiner noted 
a well-healed, scar on the right forearm, which was not 
noticeable or tender and had no adherence, ulceration, 
breakdown of skin, elevation, depression, underlying tissue 
loss, inflammation, edema, keloid formation or disfigurement.  
The examiner also noted that there was no limitation of 
function caused by the scar.  He indicated that the scar was 
smooth and had the same color of the surrounding skin.  On 
neurological evaluation, the veteran had good strength in the 
upper extremities, excellent strength in the right forearm, 
no sensory deficits or ataxia, symmetrical, 2+ deep tendon 
reflexes and an absent Babinski's.  The examiner diagnosed a 
gunshot wound to the right forearm resulting in a scar.  He 
indicated that the veteran had pain the arm, but minimal 
functional loss, at best, in the right arm.  

During a VA general medical examination in May 2000, the 
veteran reported pain and numbness in the right forearm, weak 
right wrist strength, and pain and stiffness in the right 
fingers.  The examiner again noted that the veteran was left 
hand dominant and had a right forearm scar that was slightly 
elevated, but otherwise normal.  The examiner also noted that 
the veteran had normal strength in the hands, mild tenderness 
of the fingers with no tendon, bone or joint damage, normal 
wrist range of motion that was not limited by pain, fatigue, 
weakness or lack or endurance or incoordination, and normal 
finger range of motion, except with regard to the right ring 
finger, that was not limited by pain, fatigue, weakness or 
lack or endurance or incoordination.  On motion of the right 
ring finger, the veteran had pain, but no additional 
disability.  X-rays showed a large osteophyte and metallic 
foreign body in the right forearm and a normal right hand.  
The examiner diagnosed slight limitation of the right forearm 
and moderate limitation of the right 4th and 5th fingers.  He 
indicated that the veteran could grasp, twist, express, write 
and touch with difficulties.  

During a VA general medical examination in August 2002, the 
veteran reported that his right forearm occasionally hurt, 
but he had few problems with his right hand fingers.  The 
examiner noted two scars, one resulting from the wound, the 
other surgical, both of which were well healed with no 
tenderness, disfigurement, or associated limitation of 
function.  The examiner also noted that the veteran had good 
range of motion of the right fingers, forearm and wrist.  The 
veteran was able to make a good fist with his right fingers 
and approximate the tips of his fingers with the right thumb 
and fold of the palm.  The examiner diagnosed a shrapnel 
injury of the right forearm and three right fingers with 
scars with no disfigurement or limitation of function and no 
residuals.   

The above evidence establishes that residuals of the 
veteran's right forearm and finger disability include two 
asymptomatic, well-healed scars, pain in the forearm and mild 
tenderness in the right fingers and cause, at most, slight to 
minimal limitation of the forearm and moderate limitation of 
the right fingers.  This evidence satisfies the criteria for 
a 10 percent evaluation for a muscle group VIII injury under 
38 C.F.R. § 4.73, DC 5308.  It does not satisfy the criteria 
for an evaluation in excess of 10 percent, however, because 
it does not include a finding that symptoms of the veteran's 
right forearm and finger disability are more than moderately 
disabling.  There is no evidence of record that the 
aforementioned scars are relatively large, representing 
entrance and exit wounds, or indicative of a missile wound 
that passed through important muscle groups.  There is also 
no evidence of record that the disability involves moderate 
loss of deep fascia on palpation, moderate loss of muscle 
substance, or marked or moderately severe loss of strength or 
endurance.  Given the absence of such evidence, which would 
indicate a moderately severe disability of the muscles, a 
higher evaluation is not warranted.  

Further, while the Board notes that some of the earlier 
records suggest some related ulnar nerve impairment, the 
evidence does not show peripheral nerve injury affecting 
entirely different function than that affected by the injury 
to muscle group VIII such that a separate evaluation would be 
in order nor is there evidence of moderate incomplete 
paralysis of the ulnar nerve such that would warrant a higher 
evaluation than that currently assigned.  See 38 C.F.R. 
§§ 4.55(a); 4.124a, Diagnostic Code 8516 (2002).  Finally, 
although the Board notes that there have been recent 
revisions to the Rating Schedule with respect to ankylosis 
and limitation of motion of the digits of the hand, the 
evidence, as set forth above, does not demonstrate that such 
revisions would provide a higher evaluation in this case.  
See 67 Fed. Reg. 46784-48787 (Jul. 26, 2002).

D.  Residuals of a Right Ankle Sprain

The RO initially granted the veteran service connection for a 
right ankle sprain by rating decision dated March 1971.  The 
RO assigned this disability an evaluation of 10 percent, 
effective from November 10, 1970, and this evaluation has 
since remained in effect.  

The RO evaluated the veteran's right ankle disability 
pursuant to DC 5271.  Under 38 C.F.R. § 4.71a, DC 5271 
(2002), a 10 percent evaluation is warranted for moderate 
limited motion of the ankle.  A 20 percent evaluation is 
assignable for marked limited motion of the ankle.  An 
evaluation in excess of 10 percent for a right ankle 
disability may also be assigned if the evidence establishes 
ankylosis of the ankle or malunion of the os calcis or 
astragalus with marked deformity.  See 38 C.F.R. § 4.71a, DCs 
5270, 5272, 5274 (2002).

The veteran sprained, but did not fracture his right ankle 
during active service.  On separation examination in November 
1970, no abnormalities related to the sprain were noted.  

During a VA examination conducted in January 1971, an 
examiner noted that the veteran had residuals of the sprain, 
including sharp pressure pain, dorsiflexion to 5 degrees and 
plantar flexion to 25 degrees.  

During VA outpatient treatment rendered in August 1977, an 
examiner noted that the veteran had no limitation of motion 
of the ankle.  X-rays of the right ankle were normal. 

During a VA muscles examination in June 1992, the veteran 
indicated that he had pain and swelling in his right ankle.  
The examiner noted no such swelling or inflammation.  He 
indicated that the veteran walked reasonably well with 
dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  
X-rays revealed no abnormalities.  The examiner diagnosed 
residuals of sprain, right ankle.  

During a VA joints examination in June 1992, the veteran 
reported swelling, aching and pain in the right ankle.  The 
examiner noted that the veteran had ankle crepitus and pain 
on range of motion testing and walked antalgic on the right.  
He also noted medial joint swelling at the malleolus, flexion 
to 15 degrees, extension to 5 degrees and inversion and 
eversion to 5 degrees.  He diagnosed traumatic arthritis of 
the right ankle.  

During a VA joints examination conducted in April 1994, the 
veteran reported right leg weakness and a swollen right ankle 
exacerbated by standing and walking up steps.  The examiner 
noted no swelling or deformity, plantar flexion to 25 degrees 
and dorsiflexion to 25 degrees.  X-rays of the right ankle 
were normal.  The examiner diagnosed history of traumatic 
arthritis of the right ankle - negative evidence. 

During a VA joints examination in July 1997, the veteran 
reported right ankle swelling and pain.  The examiner noted 
normal range of motion with tenderness to palpation of the 
medial and lateral aspect of the right ankle, no swelling, 
pain on extreme eversion, normal ankle pulses, a very mild 
shuffling gait and no instability.  He diagnosed chronic 
right ankle strain with mild symptomatology.

During a VA general medical examination conducted in August 
1998, the veteran reported that he had pain in his right 
ankle and that his right leg occasionally gave out secondary 
to either his right ankle disability or right knee problems.  
The examiner noted stiffness in the right ankle, eversion to 
12 degrees, inversion to 18 degrees, dorsiflexion to 18 
degrees and plantar flexion to 39 degrees, peripheral edema, 
and intact peripheral pulses.  X-rays of the right ankle 
showed a plantar calcaneal spur.  The examiner diagnosed 
degenerative joint disease of the right ankle with moderate 
functional loss.

During a VA general medical examination in May 2000, the 
veteran reported pain, stiffness, numbness, weakness, 
swelling and instability of the right ankle, and fatigue and 
a lack of endurance associated with these symptoms.  The 
examiner noted that the veteran had dorsiflexion to 10 
degrees with pain and plantar flexion to 25 degrees with pain 
at 20 degrees, no ankylosis, no additional disability in the 
form of fatigue, weakness, lack of endurance or 
incoordination, and no constitutional sign of arthritis.  X-
rays of the right ankle revealed heel spurs.  The examiner 
diagnosed right heel spurs with moderate limitation.  

During a VA general medical examination in August 2002, the 
veteran reported swelling and occasional pain and stiffness 
in the right ankle.  The examiner noted edema and slight 
tenderness, dorsiflexion to 12 degrees, plantar flexion to 40 
degrees, and no instability.  The examiner diagnosed normal 
right ankle examination except for pitting edema with no 
functional loss.  

The above evidence establishes that the veteran's right ankle 
disability primarily manifests as tenderness, moderate 
limitation of motion with pain and edema, and causes mild to 
moderate impairment.  This evidence satisfies the criteria 
for a 10 percent evaluation for a right ankle disability 
under 38 C.F.R. § 4.71a, DC 5271.  It does not satisfy the 
criteria for an evaluation in excess of 10 percent, however, 
because it does not include a finding that the veteran's 
limitation of motion of the right ankle is more than 
moderate, or marked.  In fact, during examinations conducted 
during the pendency of the veteran's appeal, the veteran was 
shown to have approximately 15 percent limitation of ankle 
plantar flexion and approximately 10 percent limitation of 
ankle dorsiflexion.  See 38 C.F.R. § 4.71, Plate II (2002).  
An evaluation in excess of 10 percent is also not warranted 
under 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 
Vet. App. at 202, because, during the examinations, the 
examiners reported that the veteran's right ankle symptoms 
did not limit his ability to function to an extent greater 
than was shown during range of motion testing.  An evaluation 
in excess of 10 percent is also not warranted under DC 5270, 
5272 or 5274 because the evidence does not establish that the 
veteran's right ankle is ankylosed or that the veteran has a 
malunion of the os calcis or astragalus with a moderate 
deformity. 

E.  Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate any of the disabilities at issue 
in this appeal.  The veteran does not contend and the 
evidence does not establish that any of these disabilities, 
alone, causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claims do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
these matters to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for evaluations in excess of 50 percent for PTSD, in excess 
of 10 percent for residuals of a right knee sprain, in excess 
of 10 percent for residuals of a gunshot wound, right 
forearm, fingers, muscle group VII, and in excess of 10 
percent for residuals of a right ankle sprain have not been 
met.  The preponderance of the evidence is against the 
veteran's claims for increased evaluations for these 
disabilities.  These claims must therefore be denied.  In 
reaching its decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  In addition, the Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.

II.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2002).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2002).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

In this case, the veteran satisfies the percentage 
requirements noted above.  He is currently service connected 
for: PTSD, evaluated as 50 percent disabling; residuals of a 
right knee sprain, evaluated as 10 percent disabling; 
residuals of a gunshot wound, right forearm, fingers, muscle 
group VIII, evaluated as 10 percent disabling; residuals of a 
right ankle sprain, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; a scar, fragment 
wound, chin, evaluated as noncompensable; and impaired 
hearing, bilateral, evaluated as noncompensable.  A combined 
disability evaluation of 70 percent has been in effect since 
June 1997.  For the reasons previously discussed in this 
decision, and because there is no evidence of record 
indicating that the veteran's tinnitus, chin scar and hearing 
loss have worsened since they were last evaluated, the Board 
finds that the veteran's service-connected disabilities are 
correctly evaluated for purposes of determining whether 
unemployability exists.  The Board also finds that these 
disabilities are sufficiently severe as to hinder the veteran 
from obtaining and retaining all forms of substantially 
gainful employment.  

According to VA Forms 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
October 1993, November 1997, and June 1998, the veteran 
worked full-time in maintenance at the Army Corp of Engineers 
from 1973 to 1990, 1992 or 1993.  Thereafter, his service-
connected disabilities allegedly became so severe, he was no 
longer able to work.  According to the veteran's reported 
histories of post-service work injuries, which were provided 
for treatment and/or compensation purposes, certain 
nonservice-connected disabilities, particularly affecting the 
back and neck, have also hindered the veteran's ability to 
work. 

Two medical professionals have addressed the disabling effect 
of the veteran's service-connected disabilities on his 
ability to work.  During a VA PTSD examination conducted in 
October 1998, an examiner noted that the veteran quit working 
in 1992, primarily due to physical (back and neck injuries), 
rather than psychiatric, factors.  However, during a VA 
psychiatric examination conducted in September 2002, an 
examiner found that the veteran was unlikely to work again 
due to his inability to be around other people.  The examiner 
explained that the veteran had taken an air conditioning 
repair course, but did not then look for a job because he 
could not get along with the public.  

Focusing primarily on the most recent medical opinion of 
record and secondarily on clinical records and VA examination 
reports establishing that the veteran's non-psychiatric 
service-connected disabilities are moderately disabling, the 
Board concludes that the criteria for a TDIU have been met.  
Clearly, the veteran's service-connected disabilities, which 
include a significantly disabling psychiatric disability and 
multiple moderately disabling non-psychiatric disabilities, 
collectively render the veteran unable to obtain and retain 
employment despite the presence of other significant 
nonservice-connected disorders.  Thus, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's claim for a TDIU must be granted.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An evaluation in excess of 10 percent for residuals of a 
right knee sprain is denied.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound, right forearm, fingers, muscle group VIII, is 
denied.

An evaluation in excess of 10 percent for residuals of a 
right ankle sprain is denied.

A TDIU is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

